Citation Nr: 0330982	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  96-42 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether a February 15, 1954 rating decision should be 
reversed on the grounds of clear and unmistakable error 
(CUE) for failing to grant service connection for bilateral 
hearing loss.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss from August 11, 1993 
to June 9, 1999.  

3.  Entitlement to an initial disability rating in excess of 
40 percent for bilateral hearing loss from June 10, 1999 to 
March 5, 2003.  

4.  Entitlement to an initial disability rating in excess of 
60 percent for bilateral hearing loss since March 6, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1951 
to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In particular, in a February 1995 decision, the 
RO granted service connection for right ear hearing loss and 
assigned a noncompensable evaluation to this disability, 
effective from August 11, 1993.  

Following receipt of notification of this earlier decision, 
the veteran perfected a timely appeal with respect to the 
issue of entitlement to an increased rating for his 
service-connected hearing loss disability.  During the 
current appeal, and specifically by a March 1996 rating 
action, the RO granted service connection for left ear 
hearing loss and awarded a compensable evaluation of 
20 percent, effective from August 11, 1993, for bilateral 
sensorineural hearing loss.  

Subsequently, in January 2000, the veteran presented 
testimony before a hearing officer at the RO.  By a June 
2000 rating action, the hearing officer who had conducted 
the personal hearing awarded an increased evaluation of 
40 percent for the service-connected bilateral hearing loss, 
effective from June 10, 1999.  

Thereafter, in March 2003, upon review of further relevant 
evidence received, the hearing officer who had conducted the 
January 2000 personal hearing determined that a higher 
evaluation of 60 percent was warranted for the 
service-connected bilateral hearing loss.  The hearing 
officer assigned an effective date of March 6, 2003.  

The Board acknowledges that these compensable disability 
ratings assigned to the veteran's service-connected 
bilateral hearing loss are based on an initial grant of 
service connection for this disability.  As such, the entire 
period associated with this service-connected disability 
will be reviewed to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the current appeal arises from a November 1998 
rating action of the RO.  Specifically, in that decision, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) and awarded a 50 percent evaluation to this 
disability, effective from September 11, 1995.  Also, the RO 
denied the issue of entitlement to a finding of CUE in the 
February 15, 1954 rating decision which failed to grant 
service connection for an ear disorder characterized as 
right ear hearing loss.  

Following receipt of notification of the November 1998 
decision, the veteran perfected a timely appeal with respect 
to the claims of entitlement to a finding of CUE in the 
February 15, 1954 rating action which failed to grant 
service connection for an ear disorder characterized as 
right ear hearing loss and entitlement to an increased 
initial disability evaluation for PTSD.  By the June 2000 
rating action, the hearing officer who had conducted the 
January 2000 personal hearing concluded that the evidence of 
record warranted the grant of a total 100 percent evaluation 
for the veteran's service-connected PTSD, effective from 
September 11, 1995.  As noted in this rating decision, the 
hearing officer's award of a 100 percent schedular 
evaluation for the veteran's PTSD constituted a complete 
grant of the benefits sought on appeal with regard to this 
particular claim.  As such, a claim concerning the veteran's 
service-connected PTSD is no longer in appellate status.  

Moreover, the Board notes that, on VA Form 9, Appeal To 
Board Of Veterans' Appeals (Form 9), which was received at 
the RO in September 1999 with respect to the veteran's 
claims for an increased rating for his service-connected 
PTSD and for a finding of CUE in the February 1954 rating 
action which failed to grant service connection for an ear 
disorder characterized as right ear defective hearing, the 
veteran placed an "X" in the box next to the line, "I want a 
BVA hearing in Washington, D.C."  Lower on the same page, 
however, the veteran wrote that he was requesting "a 
personal hearing before the RO."  In additional document 
dated on the same date, and received at the RO on the same, 
date as the Form 9, the veteran again specifically stated 
that he requested "a personal hearing before a local VA 
regional hearing officer."  In a third statement received at 
the RO on the same day, the veteran's representative 
confirmed the veteran's desire for a personal hearing before 
a hearing officer at the RO.  

Subsequently, in a statement received at the RO in November 
1999, the veteran reiterated his desire for a personal 
hearing before a hearing officer at the RO.  In a separate 
document received at the RO on the same day in November 
1999, the veteran's representative confirmed the veteran's 
wishes.  

In January 2000, the veteran was accorded a personal hearing 
before a hearing officer at the RO.  At this hearing, the 
hearing officer noted to the veteran and his representative 
that, on the Form 9, the veteran had appeared to indicate 
that he wished to present testimony before a Member of the 
Board in Washington, D.C.  Hearing transcript (T.) at 6.  
The veteran testified that he "never stated that" and that 
he "never said that . . . [he] wanted to go to Washington."  
T. at 7.  The hearing officer recommended that, following 
the hearing or receipt of the hearing officer's decision, 
the veteran's representative explain to the veteran his 
hearing options and then submit a written statement 
regarding any further hearing request.  T. at 7-8.  The 
representative agreed.  T. at 7.  

A complete and thorough review of the claims folder fails to 
indicate that the veteran submitted a request for any 
further personal hearing.  Consequently, the Board concludes 
that the claims folder contains no outstanding requests for 
a personal hearing.  


FINDINGS OF FACT

1.  By a rating decision dated on February 15, 1954, the RO 
denied service connection for an ear disability 
characterized as defective hearing of the right ear.  
Although notified of the denial a couple of days later in 
February 1954, the veteran did not initiate an appeal of the 
decision.  

2.  The correct facts, as they were known at the time of the 
February 15, 1954 rating decision, were before the RO, and 
the statutory and regulatory provisions extant at that time 
were correctly applied.  

3.  The RO's February 15, 1954 rating decision does not 
contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.  


CONCLUSION OF LAW

The criteria for the revision of the RO's February 15, 1954 
rating decision, which failed to grant service connection 
for an ear condition characterized as right ear defective 
hearing, on the grounds of CUE have not been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the service medical records, the pre-induction 
examination conducted in October 1950 demonstrated that the 
veteran's ears (including his internal and external canals) 
were normal.  Auditory acuity, tested by a whispered voice 
study, was normal with findings of a whispered voice of 
15/15 in each ear.  The separation evaluation, which was 
conducted in November 1952 demonstrated that the veteran's 
ears (including his internal and external canals) were 
normal.  Auditory acuity, tested by a whispered voice study, 
was normal with findings of a whispered voice of 15/15 in 
each ear.  According to the report of this examination, the 
veteran had no serious injuries, operations, or diseases 
which existed prior to service; no army hospitalization; and 
no complaints of a medical nature at the time of the 
discharge evaluation.  

In November 1952, the veteran was discharged from active 
military duty.  In June 1953, he sought treatment for his 
ears.  He noted that, during service, he was an artilleryman 
and that, during such duty, he was treated for otitis.  He 
also complained of defective hearing in his right ear.  A 
physical examination demonstrated clear ear canals 
bilaterally, normal ear drums bilaterally as well as hearing 
acuity of 1/20 in the right ear and 20/20 in the left ear.  
The examiner diagnosed unilateral deafness in the right ear.  

In December 1953, the veteran underwent a VA examination, at 
which time he complained of defective hearing in his right 
ear.  A physical evaluation of the veteran's ears 
demonstrated intact drums bilaterally.  Following an 
audiometric examination, the examiner diagnosed mixed-type 
defective hearing in the right ear.  

Based on this service, and post-service, medical evidence, 
the RO, by the February 15th, 1954 rating action, denied 
service connection for an ear disability characterized by 
defective hearing of the right ear.  The RO noted that the 
service medical records, including the discharge 
examination, were negative for evidence of treatment for an 
ear condition and that the June 1953 VA evaluation as well 
as the recent VA evaluation in December 1953 showed 
defective hearing.  The RO explained that this evidence 
indicated that the veteran's audiological disorder was 
acquired after his discharge from active military duty.  In 
a letter dated on February 17th, 1954, the RO notified the 
veteran of the denial of this service connection claim.  



Analysis

In February 1954, the RO properly notified the veteran of 
the February 15, 1954 rating action which failed to grant 
service connection for an ear disorder characterized as 
right ear hearing loss.  The veteran did not initiate an 
appeal of the decision, which therefore became final.  

According to the applicable regulatory provision, previous 
determinations that are final and binding will be accepted 
as correct in the absence of CUE.  However, where the 
evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(2003).  A decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (e.g., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  See also, 
Berger v. Brown, 10 Vet. App. 166 (1997) (which stipulated 
that claims for CUE are based on a review of the facts and 
law extant at the time of the adjudication being attacked).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
Specifically, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be 
remembered that there is a presumption 
of validity to otherwise final 
decisions, and that where such decisions 
are collaterally attacked, and a CUE 
claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.  

See also Grover v. West, 12 Vet. App. 109, 111-112 (1999) 
and Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

At the personal hearing conducted before a hearing officer 
at the RO in January 2000 during the current appeal, the 
veteran discussed his hearing acuity prior to, during, and 
after his active military.  T. at 3-5.  The veteran's 
representative asserted that a finding of CUE was warranted 
in the RO's February 1954 failure to grant service 
connection for defective hearing of the veteran's right ear 
because the RO did not consider the provisions of § 1154(b) 
in its adjudication of this issue or the absence of service 
medical records.  In a subsequent statement dated in October 
2003, the veteran's representative asserted that the 
February 1954 rating action contains CUE in not granting 
service connection for right ear defective hearing in view 
of the fact that the claims folder contained, at that time, 
two VA audiological examinations conducted in 1953 which 
demonstrated the severity of the veteran's right ear hearing 
impairment.  

In this regard, the Board notes that, at the time of the 
February 1954 rating action, 38 U.S.C.A. § 726 provided 
that, 

in the case of any veteran who engaged 
in combat with the enemy in active 
service with a military or naval 
organization of the United States during 
some war, campaign, or expedition, the 
Administrator of Veterans' Affairs is 
authorized and directed to accept as 
sufficient proof of service connection 
of any disease or injury alleged to have 
been incurred in or aggravated by 
service in such war, campaign, or 
expedition, satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, 
if consistent with the circumstances, 
conditions, or hardships of such 
service, notwithstanding the fact that 
there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of such 
veteran.  

38 U.S.C.A. § 726 (West 1952).  

Significantly, however, the veteran's DD 214, Report Of 
Separation From The Armed Forces Of The United States 
(DD 214), which was associated with his claims folder at the 
time of the February 1954 decision, did not reflect that he 
had been awarded a medal or badge which was indicative of 
combat.  However, even if the veteran had engaged in combat, 
the fact remains that, at his separation from active 
military duty, his hearing acuity was found to be normal.  

Further, the Board acknowledges the veteran's assertions 
that the February 1954 rating action contains CUE because 
all of his service medical records were not considered and 
that post-service medical examinations reflected right ear 
hearing impairment within one year of his discharge from 
active military duty.  Importantly, however, the fact 
remains that the report of the separation examination, which 
was available and associated with the veteran's claims 
folder at the time of the February 1954 examination, 
demonstrated that the veteran's hearing acuity was normal.  
The 1953 VA audiological evaluations provided diagnoses of 
unilateral deafness in the right ear in June 1953 and 
mixed-type defective hearing in the right ear in December 
1953 but did not provide competent evidence of an 
association between those diagnoses and the veteran's active 
military duty.  

Significantly, therefore, after a complete and thorough 
review of the record physically before VA on February 15, 
1954, the Board concludes that there was a tenable basis for 
that decision, which did not award service connection for an 
ear disorder characterized as defective hearing of the right 
ear.  See, 38 U.S.C.A. §§ 700, 701 (West 1954).  This denial 
is adequately supported by the service, and post-service, 
medical records available RO at the time of the February 
1954 rating action.  

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the February 15, 1954 decision 
was not clearly and unmistakably erroneous in failing to 
award service connection for an ear disorder characterized 
as defective hearing of the right ear.  In reaching this 
conclusion, the Board observes that the evidence of record 
at the time of the February 15, 1954 decision was correctly 
reported.  Also, the pertinent statutory and regulatory 
provisions extant at the time of the RO's February 1954 
decision were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the February 15, 1954 
decision, were not before the RO; that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; or that an undebatable error was rendered of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See, 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2003).  See also, Russell 
v. Principi, 3 Vet. App. 310 (1992).  As such, the Board 
must conclude that the February 15, 1954 rating decision did 
not contain CUE.  

The Board acknowledges that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective.  See, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In particular, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
notify and to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  See 
also, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) and Holliday v. Principi, 14 Vet. App. 280 (2001).

In deciding the veteran's CUE motion in the present case, 
the Board has considered the applicability of the VCAA.  
Importantly, the Court has held that the VCAA is not 
applicable to motions for revision of a final decision on 
the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165, 
178-179 (2001) (en banc).  


ORDER

Entitlement to a finding of CUE in a February 15, 1954 
rating decision, which failed to grant service connection 
for defective hearing, is denied.  




REMAND

There was a substantial change in the law during the 
pendency of the veteran's appeal.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In particular, this law 
redefines the obligations of VA with respect to the duty to 
notify and to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  See 
also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately 
identified by the veteran as well as the scheduling of the 
veteran for pertinent VA examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, in the statement of the case 
issued in March 1996; supplemental statements of the case 
furnished in June 1997, March 1999, June 2000, and March 
2003; as well as in a June 2003 letter, the RO informed the 
veteran of the criteria used to adjudicate his appealed 
initial rating claims, the type of evidence needed to 
substantiate the issues, and the specific type of 
information necessary from him.  Significantly, however, the 
RO has not notified the veteran of the specific provisions 
of the VCAA or the proper time period within which to submit 
the requested evidence (one year).  

With regard to further development necessary in this case, 
the Board notes that recent records of audiological 
treatment that the veteran may have received have not been 
obtained and associated with the claims folder.  In 
particular, the most recent VA medical record procured and 
associated with the veteran's claims folder is dated in 
1997.  

On remand, therefore, the RO should attempt to procure and 
to associate with the veteran's claims folder copies of all 
available records of recent audiological treatment that he 
has received.  Upon receipt of such records, the veteran 
should then be accorded a current VA audiological 
examination in which the examiner has an opportunity to 
review all of the veteran's relevant medical records, 
including those obtained pursuant to this Remand.  

Accordingly, further appellate consideration will be 
deferred and this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

2.  The RO should obtain the veteran's 
complete clinical records relating to 
audiological treatment that he has 
received from the VA Medical Center in 
New York, New York since January 1997.  
All such available records should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA audiological examination 
to determine the nature and extent of 
the service-connected bilateral hearing 
loss.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing 
deemed necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's hearing acuity, which is 
found on examination, should be noted in 
the report of the evaluation.  

4.  The RO should then re-adjudicate the 
issues of entitlement to an increased 
initial disability rating for bilateral 
hearing loss, evaluated as 20 percent 
disabling from August 11, 1993 to 
June 9, 1999; entitlement to an 
increased initial disability rating for 
bilateral hearing loss, evaluated as 
40 percent disabling from June 10, 1999 
to March 5, 2003; and entitlement to an 
increased initial disability rating for 
bilateral hearing loss, evaluated as 
60 percent disabling since March 6, 
2003.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as 
well as a summary of the evidence 
received since the issuance of the last 
SSOC in March 2003.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



